Exhibit 24(b)(8.148) SECOND AMENDMENT TO SELLING AND SERVICES AGREEMENT This Second Amendment dated as of February 1, 2010 by and between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ING Life”), ING Institutional Plan Services, LLP (“ING Institutional”) and ING Financial Advisers, LLC (formerly Aetna Investment Services, Inc.) (“ING Financial”), collectively “ING”, and Natixis Distributors, L.P. (formerly IXIS Asset Management Distributors, L.P. and prior thereto CDC IXIS Asset Management Distributors, L.P.) (“Distributor”) is made to the Selling and Services Agreement dated as of April 30, 2001 (the “Agreement”) as modified by letter agreements on January 16, 2002, July 1, 2002 and May 20, 2003 and as amended on March 13, 2009. Terms defined in the Agreement are used herein as therein defined. WHEREAS, ING and Distributor are parties to that certain Selling and Services Agreement which was effective as of April 30, 2001, and any Amendments thereto (the “Agreement”); and WHEREAS, ING and Distributor wish to update the appendix of Funds serviced under the Agreement as well as the corresponding Fees (“Appendix A”); NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree to amend the Agreement as follows: 1. Appendix A to the Agreement is hereby deleted and replaced by the Appendix A, attached hereto. 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first written above. ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President NATIXIS DISTRIBUTORS, L.P. By: Natixis Distribution Corporation, its general partner By: /s/ Beatriz Pina Smith Name: Beatriz Pina Smith Title: EVP, CFO ING Financial ADvisers, LLC By: /s/ David Kelsey Name: David Kelsey Title: COO/VP ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/ Michelle Sheiowitz, Attorney in Fact Name: Michelle Sheiowitz, Attorney in Fact Title: Vice President 2 Appendix A List of Funds & Fees Fund Share Class Annual Fee Rate Ticker Bond Funds: Loomis Sayles Bond Fund Admin XX LBFAX Loomis Sayles Bond Fund Retail XX LSBRX Loomis Sayles Bond Fund Institutional XX LSBDX Loomis Sayles Core Plus Bond Fund A XX NEFRX Loomis Sayles Core Plus Bond Fund Y XX NERYX Loomis Sayles Global Bond Fund Retail XX LSGLX Loomis Sayles Global Bond Fund Institutional XX LSGBX Loomis Sayles High Income Fund A XX NEFHX Loomis Sayles High Income Fund Y XX NEHYX Loomis Sayles Inflation Protected Securities Fund Institutional XX LSGSX Loomis Sayles International Bond Fund A XX LSIAX Loomis Sayles International Bond Fund Y XX LSIYX Loomis Sayles Investment Grade Bond Fund Admin† XX LIGAX Loomis Sayles Investment Grade Bond Fund A XX LIGRX Loomis Sayles Investment Grade Bond Fund Y XX LSIIX Loomis Sayles Limited Term Gov’t and Agency Fund A XX NEFLX Loomis Sayles Limited Term Gov’t and Agency Fund Y XX NELYX Loomis Sayles Strategic Income Fund Admin† XX NEZAX Loomis Sayles Strategic Income Fund A XX NEFZX Loomis Sayles Strategic Income Fund Y XX NEZYX Equity Funds: AEW Real Estate Fund A XX NRFAX AEW Real Estate Fund Y XX NRFYX ASG Diversifying Strategies Fund A XX DSFAX ASG Diversifying Strategies Fund Y XX DSFYX ASG Global Alternatives Fund A XX GAFAX ASG Global Alternatives Fund Y XX GAFYX CGM Advisors Targeted Equity Fund A XX NEFGX CGM Advisors Targeted Equity Fund Y XX NEGYX Gateway Fund A XX GATEX Gateway Fund Y XX GTEYX Hansberger International Fund A XX NEFDX Harris Associates Large Cap Value Fund A XX NEFOX Harris Associates Large Cap Value Fund Y XX NEOYX Hansberger International Growth Fund Advisor XX HIGGX Hansberger International Growth Fund Institutional XX HITGX Hansberger International Value Fund Advisor XX HIVVX Hansberger International Value Fund Institutional XX HINTX Hansberger International Core Fund Advisor XX HICCX Hansberger International Core Fund Institutional XX HICFX Hansberger Emerging Markets Fund Advisor XX HEMMX Hansberger Emerging Markets Fund Institutional XX HEMGX 3 Natixis Income Diversified Portfolio A XX IIDPX Natixis U.S. Diversified Portfolio A XX NEFSX Natixis U.S. Diversified Portfolio Y XX NESYX Loomis Sayles Mid Cap Growth Fund A XX LAGRX Loomis Sayles Mid Cap Growth Fund Y XX LSAIX Loomis Sayles Growth Fund A XX LGRRX Loomis Sayles Growth Fund Y XX LSGRX Loomis Sayles Global Markets Fund A XX LGMAX Loomis Sayles Global Markets Fund Y XX LSWWX Loomis Sayles Disciplined Equity Fund A XX LSRRX Loomis Sayles Disciplined Equity Fund Y XX LISRX Loomis Sayles Small Cap Growth Fund Retail XX LCGRX Loomis Sayles Small Cap Growth Fund Institutional XX LSSIX Loomis Sayles Small Cap Value Fund* Admin XX LSVAX Loomis Sayles Small Cap Value Fund* Retail XX LSCRX Loomis Sayles Small Cap Value Fund* Institutional XX LSSCX Loomis Sayles Value Fund Admin† XX LSAVX Loomis Sayles Value Fund A XX LSVRX Loomis Sayles Value Fund Y XX LSGIX Vaughan Nelson Small Cap Value Fund** A XX NEFJX Vaughan Nelson Small Cap Value Fund** Y XX NEJYX Vaughan Nelson Value Opportunity Fund A XX VNVAX Vaughan Nelson Value Opportunity Fund Y XX VNVYX † Admin class shares of the Loomis Sayles Investment Grade Bond Fund, Loomis Sayles Strategic Income Fund and Loomis Sayles Value Fund are anticipated to be available on or around February 1, 2010. * The Loomis Sayles Small Cap Value Fund is closed to new investors effective September 15, 2008. ** The Vaughan Nelson Small Cap Value Fund is closed to new investors effective August 1, 2009. Each Fund and Class of Shares noted above may be offered and sold only in accordance with the terms and conditions set forth in the respective Fund’s prospectus and statement of additional information, as amended from time to time. The Funds and the Distributor reserve the right to periodically close a Fund to new purchases of shares or refuse/limit any purchase or exchange order for any reason, including if the transaction is deemed not to be in the best interests of the Fund and its shareholders or is deemed disruptive to the management of the Fund. Consult the Funds’ prospectuses for more information. Annual Fee Rates, as set forth above, are only available for defined contribution business serviced by ING. Annual Fee Rates include fees available to intermediaries through the relevant Fund’s 12b-1 plan. Payments under 12b-1 shall be made to the broker dealer of record on the account, if such broker dealer has a valid agreement with the Distributor. 4
